Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15th, 2021 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed March 15th, 2021, with respect to the rejections of the independent claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Hargil et al (US 9,081,562).

3.  Applicant’s arguments, filed March 15th, 2021, with respect to the 35 USC 112 rejections have been fully considered but are not persuasive.
Applicant’s amendments made to the claim which modify the claim language to now claim a memory device and a processor in communication with the memory device.  This amendment fails to overcome the 35 USC 112 rejection because, as stated previously, the recited functionality of the system does not follow from the structure recited in the claims.  These amendments once again do not add sufficient structural detail to the claim to allow one of ordinary skill in the art to understand the metes and bounds of the claim, and thus the rejection is maintained.  An apparatus must be structurally distinguished by what it is, not what it does (MPEP §2114).  The amendments made fail 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.  Claims 8-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the claim is directed to a system for facilitating data processing in a computing environment comprising a processor and a memory device storing executable instructions that when executed cause the system to perform the remaining functional limitations of the claims.  The claim is unclear because it merely states functions (obtaining and executing a SIMD instruction) without providing any indication about how the functions are performed.  The recited functions do not follow from the structure recited in the claim, i.e., the processor and memory device, so it is unclear whether the functions require some particular structure or are simply a result of operating the data processing system in a certain manner.
The remaining claims are rejected for their dependence upon claim 8 without resolving the grounds of rejection for the claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

5.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caprioli et al (US 2014/0095842, herein Caprioli) in view of Hargil et al (US 9,081,562, herein Hargil).
In the following rejections, the system embodiment of claim 8 will be addressed first.

Regarding claim 8, Caprioli teaches a system for facilitating data processing in a computing environment, comprising:
a memory device storing an instruction ([0032]); and
a processor in communication with the memory deivce (Fig 5A), wherein the processor:
YOR820162884US0138obtains the instruction to be executed from the memory device, wherein the instruction is a single instruction multiple data (SIMD) reduction operation of an operand vector with a plurality of vector elements ([0005], [0029]); and
executes the SIMD reduction operation to produce a result vector with a plurality of alternative vector elements, wherein the SIMD reduction operation of the operand vector is performed using data from SIMD lanes according to a defined operand specifier in the instruction without performing any permute and add instructions on values within the SIMD lanes (Fig 3A-3B, [0029], [0042-0044], defined reduction instructions perform reduction on data within multiple lanes depending on specified operation and precision).
Caprioli fails to teach wherein the SIMD reduction operation of the operand vector is performed using data identified from neighboring SIMD lanes, having an additional value indicating an explicit one of the neighboring SIMD lanes from which to retrieve the data.
Hargil teaches a system for facilitating data processing in a computer environment, wherein the processor executes a SIMD operation, wherein the SIMD operation of the operand vector is performed using data identified from neighboring SIMD lanes, having an additional value indicating an explicit one of the neighboring SIMD lanes from which to retrieve the data (Figs 6-10, 6:57-7:12, 12:17-36, control field specifies lanes used by SIMD unpack operations).


Regarding claim 9, the combination of Caprioli and Hargil teaches the system of claim 8, wherein the processor determines the instruction is a reduction function according to a field of the instruction to reduce one of a plurality of two-operand reduction functions (Caprioli [0029], [0077]).

Regarding claim 10, the combination of Caprioli and Hargil teaches the system of claim 8, wherein the processor selects, from a plurality of operations for the SIMD reduction operation, a two-operand reduction function to operate on a pair of vector elements from the plurality of vector elements of the operand vector (Caprioli [0029], [0077]).
Regarding claim 11, the combination of Caprioli and Hargil teaches the system of claim 10, wherein the processor provides the result vector with a first SIMD lane of the result vector containing a result of applying a selected reduction function to all SIMD lanes of an 2N-way input vector after applying the SIMD reduction operation a selected N times, wherein N is a positive integer or selected value (Caprioli [0043], [0077]).

Regarding claim 12, the combination of Caprioli and Hargil teaches the system of claim 8, wherein the processor selects, according to an operand specifier in the instruction, a pair of vector elements from the plurality of vector YOR820162884US0139elements of the operand vector for each of the plurality of alternative vector elements of the result vector (Caprioli [0029], [0043]).

Regarding claim 13, the combination of Caprioli and Hargil teaches the system of claim 8, wherein the processor performs a selected reduction function on each of a pair of vector elements from the plurality of vector elements of the operand vector and placing a result of the selected reduction function in a corresponding vector element of the result vector (Caprioli [0029], [0043]).

Regarding claim 14, the combination of Caprioli and Hargil teaches the system of claim 8, wherein the operand specifier for a set of two-operand reduction functions, a target vector, and a source vector are defined in the instruction (Caprioli [0029], [0033]);
a first operand or a second operand of the plurality of two-operand reduction functions is selected from a similar SIMD lane or from an identified alternative SIMD lane according to an indication in the instruction (Caprioli [0029], [0042-0044], different reduction operation per lane of the 2 or 4 lanes per vector); or
for each of the plurality of alternative vector elements in the result vector and corresponding ones of the plurality of vector elements of the operand vector, the operand specifier in the instruction indicates that the operand vector and the result vector are from similar or non-similar SIMD lanes (Caprioli [0029], [0042-0044], same sequence of reduction operations applied across multiple lanes).
Claims 1-7 refer to a method embodiment of the system embodiment of claims 8-14, respectively.  Therefore, the rejections for claims 8-14 above are applicable to claims 1-7, respectively.

Claims 15, 16, 18, 19, and 20 refer to a computer program product embodiment of the system embodiment of claims 8, 9, 11, 13, and 14, respectively.  Therefore, the rejections for claims 8, 9, 11, 13, and 14 above are applicable to claims 15, 16, 18, 19, and 20, respectively.

Regarding claim 17, the combination of Caprioli and Hargil teaches the computer program product of claim 15, further including an executable portion that:
selects, from a plurality of operations for the SIMD reduction operation, a two-operand reduction function to operate on a pair of vector elements from the plurality of vector elements of the operand vector (Caprioli [0029], [0077]); or
selects, according to an operand specifier in the instruction, a pair of vector elements from the plurality of vector YOR820162884US0139elements of the operand vector for each of the plurality of alternative vector elements of the result vector (Caprioli [0029], [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182